Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 2, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on April 6, 2020 have been reviewed and accepted by the Examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails a method of manufacturing a flexible display, comprising: coating a polyimide solution on a glass and curing the polyimide solution to obtain a substrate, wherein the substrate includes a display area and a bending area; forming an inorganic layer on the substrate; etching away a part of the inorganic layer in the bending area, and replacing the part of the inorganic layer with a first organic layer; forming a metal wiring layer on the first organic layer; patterning the metal wiring layer into a wire, wherein the wire has one or more protruding portions, the protruding portions define a surface of the wire away from the substrate, and a surface of the wire close to the substrate is a flat surface; and forming a second organic layer covering the wire. 
Regarding claim 8 the prior art fails to teach a method of manufacturing a flexible display, comprising: providing a substrate, wherein the substrate includes a display area and a bending area; forming an inorganic layer on the substrate; etching away a part of the inorganic layer in the bending area, and replacing the part of the inorganic layer with a first organic layer; forming a metal wiring layer on the first organic layer; patterning the metal wiring layer into a wire, wherein the wire has one or more protruding portions, the protruding portions define a surface of the wire away from the substrate, and a surface of the wire close to the substrate is a flat surface; and forming a second organic layer covering the wire. 
Claims 2-7 and 9-14 depend directly or indirectly on claims 1 or 8 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893